Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered November 24, 2003, convicting him of unlawful imprisonment in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record does not support his claim that he was affirmatively misinformed about the consequences of his guilty plea with respect to his license to practice dentistry (see People v Ford, 86 NY2d 397, 405 [1995]; cf. People v Harper, 152 AD2d 469, 470 [1989]). Moreover, it is clear that the plea represented “a voluntary and intelligent choice among the alternative courses of action open to the defendant” (North Carolina v Alford, 400 US 25, 31 [1970]; People v Ford, supra at 403). Accordingly, the County Court providently *559exercised its discretion in denying the defendant’s motion to vacate his plea (see People v Dawson, 278 AD2d 665 [2000]; see also People v Ford, supra).
The record also does not support the defendant’s claim that he was denied the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Ford, supra at 404-405; see also People v McDonald, 1 NY3d 109, 113-115 [2003]; People v Jian Jing Huang, 302 AD2d 90 [2002]). Santucci, J.P., H. Miller, Spolzino and Skelos, JJ., concur.